06/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0508


                                           DA 21-0508


RANI)ALL KEITH ORTON,                                                  JUN 2 3 2022
                                                                     Bowen Ut dtlfiwood
                                                                   Clerk of Supreme Court
                                                                      State of fvlontana
               Petitioner and Appellant,

        v.                                                         ORDER

 STATE OF MONTANA,

               Respondent and Appellee.



       Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until August 1, 2022, within which
to file his opening briefC-_ t,
       DATED this d:IS day ofJune, 2022.
                                                  For the Court,




                                                               Chief Justic